

116 HR 54 IH: To designate the outstation of the Department of Veterans Affairs in North Ogden, Utah, as the Major Brent Taylor Vet Center Outstation.
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 54IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Bishop of Utah (for himself, Mr. Stewart, and Mr. Curtis) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo designate the outstation of the Department of Veterans Affairs in North Ogden, Utah, as the
			 Major Brent Taylor Vet Center Outstation.
	
 1.FindingsCongress finds the following: (1)Major Brent Taylor began his military service following the attacks of September 11, 2001. He joined the Army National Guard in 2003, three days after his engagement to his wife, Jennie. Five of his brothers would eventually serve in the Armed Forces following the deadly attacks.
 (2)During his time in the Army National Guard, Major Taylor distinguished himself in service to the United States and the State of Utah. He received a commission as a second lieutenant from the Brigham Young University Reserve Officer Training Corps in 2006, while graduating as a member of the National Society of Collegiate Scholars.
 (3)During his impressive career with the Utah National Guard, Major Taylor distinguished himself in multiple specialties, including Intelligence and Military Police. One of his earliest assignments included analyzing foreign language documents in support of the Defense Intelligence Agency. He also led document exploitation efforts in multiple European and South American languages for a variety of intelligence community customers. Major Taylor also managed a team that assessed security vul­ner­a­bil­i­ties at high-profile facilities across the United States, all while maintaining a successful private sector career in Utah.
 (4)Major Taylor was continuously ready to take up his Nation’s call to arms and deployed four times in support of operations in Iraq and Afghanistan. His deployed duties varied from Platoon Leader and Combat Advisor to Chief of Staff to the Special Operations Advisory Group, responsible for leading a joint task force advising and assisting an elite Afghan special operations unit.
 (5)Throughout his deployments, Major Taylor distinguished himself on several occasions, earning a multitude of awards including the Bronze Star. The citation credits Major Taylor’s ability to think calmly and decisively with keeping his subordinates safe while traversing 600,000 miles of roads in Iraq, laden with improvised explosive devices (hereinafter, IED) and ripe for ambush.
 (6)During one particularly harrowing mission, Major Taylor’s vehicle was struck by an IED. While he survived the attack, the wounds he received earned him the Purple Heart.
 (7)Major Taylor’s amazing record of service was not limited to the battlefield. In 2010, he served as a member of the North Ogden City Council and, in 2013, Major Taylor was elected mayor. His steadfast leadership led to the city being recognized as Business Friendly by the Governor of Utah, and as one of the safest, freest cities in the United States by several organizations. His initiatives included improvements to public works and infrastructure, attracting businesses to the area, developing a local community center, and increasing transparency. His action led his constituents to reelect Major Taylor in 2017.
 (8)In 2018, Major Taylor placed himself on a leave of absence from his mayoral duties in order to deploy to Afghanistan, explaining to his constituents, Service is what leadership is all about.
 (9)While serving in Afghanistan, a dear colleague, Afghani Lieutenant Kefayatullah, was killed shortly before the Afghan elections. Major Taylor wrote, The strong turnout at that election, despite the attacks and challenges, was a success for the long-suffering people of Afghanistan, and for the cause of human freedom. I am proud of the brave Afghan and U.S. soldiers I serve with. Many American, NATO and Afghan troops have died to make moments like this election possible.. He also extolled the American public to embrace its civic duty, stating, I hope everyone back home exercises their precious right to vote. And that whether the Republicans or Democrats win, that we all remember that we have far more as Americans that unites us than divides us..
 (10)Tragically, on Saturday, November 3rd, 2018, Major Taylor was killed in an attack in Afghanistan. He was survived by his wife, Jennie, and his seven children, Megan, Lincoln, Alex, Jacob, Ellie, Jonathan, and Caroline.
 (11)The impression that Major Taylor left was indelible. An Afghan officer who had served with Major Taylor, penned a letter to his wife, stating, Your husband taught me to love my wife Hamida as an equal and treat my children as treasured gifts, to be a better father, to be a better husband, and to be a better man.. That officer further commented that, He died on our soil but he died for the success of freedom and democracy in both of our countries..
 (12)It is only well and fitting that, as a tribute to this man’s amazing life, Congress name a facility in honor of Major Taylor’s shining example of service and sacrifice.
			2.Designation of Major Brent Taylor Vet Center Outstation in North Ogden, Utah
 (a)DesignationThe outstation of the Department of Veterans Affairs located at 2357 North 400 East Washington Boulevard, North Ogden, Utah, shall, after the date of the enactment of this Act, be known and designated as the Major Brent Taylor Vet Center Out­station.
 (b)ReferenceAny reference in any law, regulation, map, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be considered to be a reference to the Major Brent Taylor Vet Center Outstation.
			